DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims in the reply filed on 8/10/2021 is acknowledged.  First the election is improper since the restriction requirement required election between Group 1(claims 1-10) and Group 2 (Claims 11-20).  However applicant admits that claims 11-19 are not patentably distinct from claims 1-10.  As set forth in the restriction requirement applicant’s traverse on the ground that the inventions are not patentably distinct clearly admitted on the record that this is the case.  In this instance, if the examiner finds one of the inventions unpatentable over the prior art, the applicant’s admission that the inventions are not distinct may be used in a rejection under 35. U.S.C 103(a) of the other invention.  The restriction is withdrawn and claims 1-19 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Hoogenakker (US 7,741,960).
As to claim 1 Hoogenakker discloses a method of braking a trailer with a trailer braking system, the method comprising: 
measuring, at a brake actuator controller (102), voltage applied to a blue wire interface (109) from a vehicle (103) to apply the trailer braking system(Column 3 lines 45-54 he preferred apparatus 10 is particularly useful for trailer braking. In the preferred embodiment, therefore, one of the subsystems 20 is a trailer brake actuator and the controller 22 is a trailer brake controller. The power bus 16 is preferably an existing Blue Wire Interface standard in contemporary vehicles. The power bus 16 of the preferred embodiment thus includes a ground and a signal wire. For trailer braking, the power bus 16 also provides the current to power the subsystems 20.”); 
determining voltage applied to a blue wire interface exceeds a breakaway threshold (1401) and setting a controller setting (403) to a maximum value (1402)(Column 5 lines 8-13 “Detection of the high bit requires generating voltage levels along the powerbus 16 in excess of the high threshold. Detection of the low bit requires pulling a low or negative voltage along the powerbus 16 less than the detectable low threshold. The high threshold and the low threshold may be set at any voltage levels distinguishable by the electronic circuit 24.”);
 determining voltage applied to a blue wire interface (102) is within a plug range (901) and then generating varying (508) controller setting (403) values (Column 3 lines 33-45 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time. To allow detection of low voltages representing the low bit, the electronic circuit 24 must have the ability to generate negative voltages relative to ground level.”); 
measuring, at a brake actuator controller (102), pulse durations and pulse intervals (1408) of a PWM signal (1002) applied to a blue wire interface (109)(Column 7 lines 45-54 “As a fall back if binary communication cannot be established, the controller 22 may be configured to send a traditional pulse width modulated square wave signal to activate trailer braking. The pulse width modulated signal can be received to initiate an electric motor and modulate a pressure control valve within a trailer hydraulic brake actuator. As an additional step of the preferred method, if no baud rate is established, i.e. binary communication has failed, the apparatus 10 defaults to a known method of pulse width modulation.”);
determining a duty cycle of PWM signal (1002) applied (1406) to a blue wire interface (109) and then generating a blue setting (415) to a value representing said duty cycle (Column 8 lines 6-14 “This relative negative voltage is more than sufficient to turn "off" transistor Q2 and be detected by the microprocessor CPU2. If the subsystem 20 is a hydraulic trailer brake actuator, the pulse width modulated signal (high and or low) will activate and control the amount of braking to be applied by the actuator. Although not preferable, this fall back signal can at least set the hydraulic brake pressure to a value proportional to the duty cycle of the blue wire signal and thus move hydraulic brake cylinders.”); 
calculating brake setpoints and then calculating brake outputs (412) to determine a brake setting (402); and controlling brakes (406) by generating braking pulses (401) at a brake setting (402) to a brake output (125,126,127,128) to apply a braking force on one of a plurality of wheels(Column 8 lines 15-18 “As an additional fall back for trailer braking, the preferred subsystem 20 will activate braking if high voltage signals above the high threshold are received for an extended period of time.”).
As to claim 11 Hoogenakker discloses a trailer braking system comprising: 
a plurality of brake actuators (Column 3 lines 45-54 “preferred apparatus 10 is particularly useful for trailer braking. In the preferred embodiment, therefore, one of the subsystems 20 is a trailer brake actuator and the controller 22 is a trailer brake controller.”); 
 (Column 3 lines 45-54 he preferred apparatus 10 is particularly useful for trailer braking. In the preferred embodiment, therefore, one of the subsystems 20 is a trailer brake actuator and the controller 22 is a trailer brake controller. The power bus 16 is preferably an existing Blue Wire Interface standard in contemporary vehicles. The power bus 16 of the preferred embodiment thus includes a ground and a signal wire. For trailer braking, the power bus 16 also provides the current to power the subsystems 20.”); 
a brake actuator controller (102) capable of measuring current form from either a trailer battery input (123) or a blue wire input (109) (Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”); 
a brake actuator controller (102), capable of detecting different applied voltages at a blue wire interface (109), capable of measuring pulse durations and pulse intervals at a blue wire interface (Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”);, 
a brake actuator controller (102) configured to; 
monitor blue input to determine the duty cycle of a PWM signal (1002) applied to a blue wire interface (109) and to set blue setting (415) to determined duty cycle value(Column 7 lines 45-54 “As a fall back if binary communication cannot be established, the controller 22 may be configured to send a traditional pulse width modulated square wave signal to activate trailer braking. The pulse width modulated signal can be received to initiate an electric motor and modulate a pressure control valve within a trailer hydraulic brake actuator. As an additional step of the preferred method, if no baud rate is established, i.e. binary communication has failed, the apparatus 10 defaults to a known method of pulse width modulation.”);
receive at a blue wire interface (109) PWM signals (1002) and generate brake pulses (401) whose source of power is either a trailer battery input (123) or a blue wire input (109) (Column 8 lines 6-14 “This relative negative voltage is more than sufficient to turn "off" transistor Q2 and be detected by the microprocessor CPU2. If the subsystem 20 is a hydraulic trailer brake actuator, the pulse width modulated signal (high and or low) will activate and control the amount of braking to be applied by the actuator. Although not preferable, this fall back signal can at least set the hydraulic brake pressure to a value proportional to the duty cycle of the blue wire signal and thus move hydraulic brake cylinders.”); 
determine the current flowing into either a trailer battery input (123) or a blue wire input (109) (Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”);; 
determine a voltage applied to a blue wire interface (109) (Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”);, 
determine when source of power is a trailer battery input (123) and when the voltage applied to a blue wire interface (109) is within a plug range (1003) and then increase controller setting (403) until said voltage applied is below said plug range and then zero controller setting(Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”) 
determine when the voltage applied to blue wire interface (109) indicates operation in a breakaway mode (910) then generate a maximum controller setting(Column 3 lines 32-40 “To operate under shifting ground level conditions the voltage levels for high and low bits must be within acceptable voltage ranges during current draw and when no or little current is drawn across the power bus 16. To overcome the obstacles to communicating across a blue wire with shifting voltages, the electronic circuits 24 must be adapted so that they create and detect voltage swings over the power bus 16 that compensates for shifts in the ground level voltage at any given time.”),
calculate brake setpoints (411) and then calculate brake outputs (412) to determine a brake setting (402) (Column 8 lines 15-18 “As an additional fall back for trailer braking, the preferred subsystem 20 will activate braking if high voltage signals above the high threshold are received for an extended period of time.”), and 
control brakes (406) by generating braking pulses (401) a brake setting (402) value to a plurality of brake outputs to apply a braking force on a plurality of wheels(Column 8 lines 15-18 “As an additional fall back for trailer braking, the preferred subsystem 20 will activate braking if high voltage signals above the high threshold are received for an extended period of time.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 7, 9-10, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogenakker (US 7,741,960) in view of Prohaskza (US 2017/0151935)
As to claim 2 Prohaskza teaches a method of braking the trailer, the method further comprising: 
receiving, at a brake actuator controller (102), a braking setpoint from a vehicle (103) to apply the trailer braking system(Paragraph 30); 
receiving, at the brake actuator controller (102), a plurality of wheel speed signals from a plurality of wheel speed sensors (306,307,308,309)(Paragraph 30); 
(Paragraph 30); 
determining a proportional error (1103) by subtracting a wheel speed (423) from a wheel setpoint (431)(Paragraph 34); 
determining a proportional output (1102) by multiplying a proportional error times a gain value(Paragraph 31); 
determining a brake setting (402) by subtracting a proportional output value from a braking setpoint value(Paragraph 31); and 
controlling brakes (406) by generating braking pulses (401) at a brake setting (402) to a brake output (125,126,127,128) to modulate a braking force on one of the plurality of wheels(Paragraph 31)
It would have been obvious to one of ordinary skill to modify Hoogenakker to include the teachings of a wheel speed sensor for the purpose of detecting slips in the wheels.
As to claim 4 Prohaskza teaches a method of braking the trailer, the method further comprising: 
determining a wheel acceleration value, either positive or negative, based on a plurality of wheel speed signals(Paragraph 27); 
determining a derivative contribution (1104) utilizing a wheel acceleration value(Paragraph 31);
determining a pid output value including a derivative contribution(Paragraph 31); 
(Paragraph 31); and 
controlling brakes (406) by generating braking pulses (401) at a brake setting (402) to a brake output to modulate a braking force on one of the plurality of wheels(Paragraph 31).
As to claim 5 Prohaskza teaches a method of braking the trailer the method further comprising : 
determining an integral contribution (1103) based upon a plurality of wheel speed signals(Paragraph 31); 
determining a pid output value including an integral contribution(Paragraph 31); 
determining a brake setting (402) by subtracting a pid output value from a braking setpoint value(Paragraph 31); 
and controlling brakes (406) by generating braking pulses (401) at a brake setting (402) to a brake output to modulate a braking force on one of the plurality of wheels(Paragraph 31).
As to claim 7 Prohaskza teaches a trailer braking system the method further comprising:
controlling brakes by increasing a brake setting (402) value or decreasing a brake setting value and generating braking pulses (401) at a brake setting to a brake output to apply a braking force on one of a plurality of wheels(Paragraph 8); 
determining when a wheel interval (421) exceeds a brake test interval threshold(Paragraph 28);
(Paragraph 28); and 
providing a representation of a captured brake setting (402) value when a brake test interval threshold is exceeded on each of a plurality of wheels(Paragraph 30).
As to claim 9 Hoogenakker discloses a method of braking the trailer the method further comprising: 
receiving, at a brake actuator controller (102), a serial communications message applied to a blue wire interface (109) from a vehicle (102) to apply the trailer braking system (Column 6 lines 30-63); 
determining a valid message is received at a blue wire interface (109) then processing message (608) determining if a braking message has been received(Column 6 lines 30-63);
determining if a wheel setpoint (431) is received within a braking message(Column 7 lines 45-54);
calculating brake outputs (412) to determine a brake setting (402) utilizing a received wheel setpoint; (431) (Column 7 lines 45-54)and 
controlling brakes () by generating braking pulses (401) at a brake setting (402) to a brake output to modulate a braking force on the one of the plurality of wheels(Column 8 lines 15-18).
As to claim 10 Hoogenakker discloses a method of braking the trailer the method further comprising: 
(Column 6 lines 30-63);;
determining a valid message (607) is received at a blue wire interface then processing message (608) determining if a braking message has been received(Column 6 lines 30-63);
Prohaskza teaches when determining a vehicle speed (419) is received within a braking message;
determining a difference between trailer speed and vehicle speed (701) and when the difference exceeds a threshold value (702) then calibrating a trailer speed (709, 710) so that trailer speed (424) matches vehicle speed (419)(Paragraph 34); 
determining if receive watchdog timer has expired (617) and then determining a trailer speed (424) based on the plurality of wheel speed signals(Paragraph 29); 
determining a brake setting (402) by calculating brake outputs (412)(Paragraph 31); 
and controlling brakes (412) by generating braking pulses (401) at a brake setting (402) to a brake output to apply a braking force on the one of the plurality of wheels(Paragraph 31).
As to claim 14 Prohaskza teaches a trailer braking system further comprising: 
a brake actuator controller (102) capable of sending and receiving messages over a CAN technology based trailer network(Paragraph 41), 
receive at a brake actuator controller (102) messages from a trailer network interface (122) to apply the trailer braking system(Paragraph 41), and 
a brake actuator controller (102) configured to 
determine a valid message is received (607) at the trailer network interface and if valid then process message (608) and if is determined to be a braking message then update a brake setpoint utilizing values within braking message, calculate brake setpoints and then calculate brake outputs to determine a brake setting (402) (Paragraph 30), and
(Paragraph 30).
It would have been obvious to one of ordinary skill to modify Hoogenakker to include the teachings of a wheel speed sensor for the purpose of detecting slips in the wheels.
	As to claim 15 the claim is interpreted and rejected as in claim 2.
As to claim 16 the claim is interpreted and rejected as in claim 7.
As to claim 17 the claim is interpreted and rejected as in claim 4.
As to claim 18 the claim is interpreted and rejected as in claim 5.

Allowable Subject Matter
Claim 3, 6, 8,12, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
11/19/2021